DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21 and 22 are allowed.
Claim 21 recites, inter alia, wherein on the surface of the component body, the hydrophobic insulating film is formed only on an inner surface of the indentation. (Emphasis added).  
Election/Restrictions
New claim 23 is restricted and hereby withdrawn as belonging to a previously restricted invention.
In the office action Claims 1-8, 21 and 22 are examined.
Response to Arguments
Applicant’s arguments with respect to Claims 1-8 have been fully considered but they are not persuasive.
As to claim 1, Applicant asserts that the combination of Suzuki in view of Takazawa and further in view of Uchida fails to teach or disclose at least a “hydrophobic insulating film”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the combination of Suzuki in view of Takazawa and further in view of Uchida since Uchida teaches at least a “hydrophobic insulating film” from the “resin or glass 63” film of Uchida since a person of skill reasonable knows glass is a hydrophobic material.  
Thus, the limitations are met using the broadest reasonable interpretation.  Therefore, Examiner respectfully asserts that the combination of Suzuki in view of Takazawa and further in view of Uchida sufficiently teaches the limitations recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., (hereinafter Suzuki), U.S. Patent Application Publication 2016/0012961, in view of Takazawa, U.S. Patent Application Publication 2005/0018382, and further in view of Uchida et al., (hereinafter Uchida), U.S. Patent Application Publication 2003/0214793.
Regarding Claim 1, Suzuki (Fig. 2) teaches, a coil component comprising: 
a magnetic section (2) containing a resin material (3) and a filler component (4) dispersed in the resin material, the filler component containing a magnetic metal particle (“a metallic magnetic powder” [0033]); 
a coil conductor (11) embedded in the magnetic section, and end surfaces of the coil conductor being exposed from the magnetic section; 
outer electrodes (13, 14) electrically connected to the coil conductor; 
a concave indentation (17) on at least one end of the magnetic section; 
wherein the magnetic section, the coil conductor, and the protective film form a component body (Fig. 1), and the outer electrodes are composed of plated coatings (15, 16) and are placed on both end portions of the component body that exclude the indentation (the structure of Figs. 1 and 2 teach “the outer electrodes are composed of plated coatings and are placed on both end portions of the component body that exclude the indentation” since said portions are covered).  (Suzuki: Figs. 1 and 2, para. [0033], [0036], [0038], [0040], [0041]).
Suzuki does not explicitly teach, a hydrophobic insulating film covering a surface of the concave indentation; and
an insulating protective film covering a surface of the magnetic section except for the indentation and not covering the end surfaces of the coil conductor.
(Takazawa: Figs. 1-4, [0023], [0040], [0041]).
Further, Uchida teaches, a hydrophobic insulating film (hydrophobic film (glass 63) covering pore 64) covering a surface of the concave indentation (64).  (Uchida: Figs. 1-6, [0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recesses Suzuki to include the insulating protective film with partially filled pores of Takazawa, the motivation being that “the strength and reliability of the outer electrodes do[es] not deteriorate and leakage flux is low”.  (Takazawa: Figs. 1-4, [0010]).  
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Suzuki and Takazawa to include the hydrophobic insulating film (glass 63) of Uchida, the motivation being that “the water absorbance [is] maintained at a satisfactorily low level”.  (Uchida: Figs. 1-6, [0060]).  Further, glass is one of a finite group of materials that are hydrophobic from which a person of ordinary skill would choose because of its hydrophobic properties in order to meet design needs.  Applicant’s specification ([0043]) employs glass as their hydrophobic insulating material.  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Suzuki in view of Takazawa and further in view of Uchida teaches, wherein the coil conductor is an air-core coil (Suzuki: 11) made of a flat rectangular wire (Suzuki: 11).  (Suzuki: Figs. 1 and 2, para. [0033], [0036]).
Regarding Claim 3, the combination of Suzuki in view of Takazawa and further in view of Uchida teaches, wherein the filler component further contains at least one selected from the group consisting of a glass material, a ferrite material (Suzuki: “ferrite powder” [0033]), and a ceramic material.  (Suzuki: Figs. 1 and 2, para. [0033]).
Regarding Claim 4, the combination of Suzuki in view of Takazawa and further in view of Uchida teaches, wherein the plated coatings have a multilayer structure (Suzuki: “a two-layer structure” [0040]).  (Suzuki: Figs. 1 and 2, para. [0033], [0040]).
Regarding Claim 5, the combination of Suzuki in view of Takazawa and further in view of Uchida teaches, wherein the filler component further contains at least one selected from the group consisting of a glass material, a ferrite material (Suzuki: “ferrite powder” [0033]), and a ceramic material.  (Suzuki: Figs. 1 and 2, para. [0033]).
Regarding Claim 6, the combination of Suzuki in view of Takazawa and further in view of Uchida teaches, wherein the plated coatings have a multilayer structure (Suzuki: “a two-layer structure” [0040]).  (Suzuki: Figs. 1 and 2, para. [0033], [0040]).
Regarding Claim 7, the combination of Suzuki in view of Takazawa and further in view of Uchida teaches, wherein the plated coatings have a multilayer structure (Suzuki: “a two-layer structure” [0040]).  (Suzuki: Figs. 1 and 2, para. [0033], [0040]).
Regarding Claim 8, the combination of Suzuki in view of Takazawa and further in view of Uchida teaches, wherein the plated coatings have a multilayer structure (Suzuki: “a two-layer structure” [0040]).  (Suzuki: Figs. 1 and 2, para. [0033], [0040]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MALCOLM BARNES/
Examiner, Art Unit 2837
3/18/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837